COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 IN RE: ANITA DEJAYNES,                          §
 INDIVIDUALLY AND AS NEXT                                         No. 08-18-00075-CV
 FRIEND OF A.D., N.M.D., AND                     §
 E.M.D., MINOR CHILDREN,                                     AN ORIGINAL PROCEEDING
                                                 §
                    Relator.                                        IN MANDAMUS
                                                 §

                                                 §

                                                 §

                                       JUDGMENT

         The Court has considered this cause on the Relator’s joint motion to dismiss original

proceeding for writ of mandamus, and concludes that Relator’s joint motion to dismiss original

proceeding for writ of mandamus should be granted and the petition for writ of mandamus should

be dismissed for want of jurisdiction. We therefore grant the Relator’s joint motion and dismiss

the petition for writ of mandamus for want of jurisdiction, in accordance with the opinion of this

Court.

         IT IS SO ORDERED THIS 13TH DAY OF JUNE, 2018.


                                             GINA M. PALAFOX, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.